461 A.2d 458 (1983)
William A. BURLESON, Appellant,
v.
AMERICAN SECURITY BANK, N.A., Appellee.
No. 82-927.
District of Columbia Court of Appeals.
Argued April 6, 1983.
Decided May 5, 1983.
Thomas Farquhar, Washington, D.C., for appellant.
Dale A. Cooter, Washington, D.C., with whom Joseph M. Cahill, Washington, D.C., was on the brief, for appellee.
Before NEWMAN, Chief Judge, and NEBEKER and TERRY, Associate Judges.
NEBEKER, Associate Judge:
This is an appeal from an award of $500 attorney's fees granted pursuant to appellee's Motion for Award of Expenses under Super.Ct.Civ.R. 37(a)(4). This action was taken after the trial court granted appellee's earlier Motion for Order Compelling Discovery under Super.Ct.Civ.R. 37(a). The underlying action in this case remained pending in the Superior Court while this purported appeal was taken. We hold that the interlocutory order granting expenses is not appealable as either a collateral one which could not be reviewed on final judgment or a judgment which is final except for ministerial acts. Eastern Maico Distributors, Inc. v. Maico-Fahrzeugfabrik, 658 F.2d 944 (3d Cir.1981); Evanson v. Union Oil Co. of California, 619 F.2d 72 (Em.App.), cert. denied, 449 U.S. 832, 101 S. Ct. 102, 66 L. Ed. 2d 38 (1980); Cromaglass Corp. v. Fern, 500 F.2d 601 (3d Cir.1974) (en banc). But see Ohio v. Arthur Andersen & Co., 570 F.2d 1370 (10th Cir.1978). Accordingly, we dismiss this appeal without prejudice.
On consideration of appellee's request for the imposition of further expenses, we award an additional $500 against appellant in favor of appellee. See Tupling v. Britton, 411 A.2d 349 (D.C.1980).
So ordered.